               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MICHAEL CROWELL,                )
                                )
          Plaintiff,            )
                                )
     v.                         )           1:17CV515
                                )
ROY COOPER, Governor of North   )
Carolina, in his official       )
capacity only, ROBERT B.        )
CORDLE, Chair, State Board      )
of Elections, in his official   )
capacity only, STELLA           )
ANDERSON, JEFF CARMON III,      )
DAVID C. BLACK, and KEN         )
RAYMOND, members, State Board   )
Of Elections, in their official )
capacities only,                )
                                )
          Defendants.           )


                                 ORDER

    This matter comes before the court upon Defendants’ Joint

Motion for Extension of Time, (Doc. 75), to reply to Plaintiff’s

response to Defendants’ motion to dismiss. Having considered the

motion, with Plaintiff’s consent, and for good cause shown.

    IT IS HEREBY ORDERED that Defendants’ motion for extension,

(Doc. 75), is GRANTED and that Defendants shall have up to and

including July 1, 2019, within which to file a reply to

Plaintiff’s response to Defendants’ motion to dismiss.




    Case 1:17-cv-00515-WO-JEP Document 76 Filed 06/20/19 Page 1 of 2
This the 20th day of June, 2019.



                         ____________________________________
                             United States District Judge




                              -2-




Case 1:17-cv-00515-WO-JEP Document 76 Filed 06/20/19 Page 2 of 2
